Title: John Adams to Abigail Adams, 28 July 1775
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 28. 1775
      My Dear
     
     Your two last Letters had very different Effects. The long one gave me vast Satisfaction. It was full of usefull Information, and of excellent Sentiments. The other relating to the ill Usage you have received from Hayden gave me great Pain and the utmost Indignation.
     Your generous Solicitude for our unfortunate Friends from Boston, is very amiable and commendable, and you may depend upon my Justification of all that you have done or said to Hayden. His sawcy, insolent Tongue is well known to me, but I had rather he should indulge it to me than to you. I will not endure the least disrespectfull Expression to you. In my Absence and in your Situation, it is brutal. I send you a Warning to him to go out of the House immediately. You may send it to him, if you see fit. If you do, let two or three Witnesses see it, before you send it, and let it be sent by a good Hand.
     This Letter will go by four young Gentlemen from Maryland. Mr. Cary, Son of Mr. Sam. Cary, of Charlestown, Mr. Lux, Mr. Hopkins, Mr. Smith, young Soldiers and Voluntiers to the Camp.—I am yours,
     
      John Adams
     
     
      Love to the Children. Thank Nabby for her Letter. I will answer it.
     
    